[Cite as In re L.H., 2018-Ohio-5048.]



                                        IN THE COURT OF APPEALS

                              TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




IN THE MATTER OF:                                  :

               L.H., et al.                        :      CASE NOS. CA2018-08-160
                                                                    CA2018-08-161
                                                   :
                                                                  DECISION
                                                   :               12/17/2018

                                                   :



               APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                  JUVENILE DIVISION
                        Case Nos. JN2016-0164 and JN2016-0165



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, OH 45011, for appellee, Butler County Children Services

Dawn S. Garrett, 9435 Waterfront Boulevard, Suite 140, Cincinnati, OH 45249, for
appellant, J.D.

The Search Law Firm, Lorraine M. Search, 6 S. 2nd Street, #309, Hamilton, OH 45011,
guardian ad litem for children, K. H. and L.H.

The Search Law Firm, Lorraine M. Search, 6 S. 2nd Street, #309, Hamilton, OH 45011,
attorney for child, K.H.

Nicole M. Stephenson, 30 North "D" Street, Hamilton, OH 45013, attorney for child, L. H.



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal, the transcript

of the docket and journal entries, the transcript of proceedings and original papers from the
                                                                        Butler CA2018-08-160
                                                                               CA2018-08-161

Butler County Court of Common Pleas, and upon the brief filed by appellant's counsel.

       {¶2}    Counsel for appellant, J.D., has filed a brief with this court pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists two potential errors "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and M. POWELL, JJ., concur.